Citation Nr: 0818051	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-23 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.    

In a March 2007 decision, the Board denied the veteran's 
claim for service connection for a low back disability.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, a February 2008 decision of the 
Court remanded the claim for readjudication in accordance 
with the Joint Motion.      

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The record 
reflects that the veteran has been treated for a low back 
disability, but it remains unclear whether the diagnosed mild 
lumbar disc disease with mild spinal stenosis and chronic 
lumbar strain is related to his period of active service.  

On VA examination in June 2004, the examiner found that the 
veteran's mild lumbar strain was not at least as likely as 
not related to military service.  However, in forming his 
opinion, the examiner did not review the entire claims file, 
and another VA examination was ordered in March 2006.  After 
reviewing the entire claims file and thoroughly examining the 
veteran in March 2006, the examiner opined that it was at 
least as likely as not that the veteran's current lumbar disc 
disease developed after his military service.  The examiner's 
opinion addressed the issue of whether the symptoms of the 
veteran's low back disability manifested themselves after his 
period of active service but failed to address the primary 
concern given in the examination instructions of whether the 
veteran's current low back disability was etiologically 
related to service.  There is currently no competent medical 
opinion in the veteran's file as to whether his low back 
disability is related to his period of active service.  In 
order to make an accurate assessment of the veteran's 
entitlement to service connection for his disability, it is 
necessary to have a medical opinion discussing the 
relationship between his disability and service based upon a 
thorough review of the record.    

Because a VA examiner has not specifically opined as to 
whether or not the veteran's low back disability is related 
to his period of active service after a review of the 
evidence of record, the Board finds that an examination and 
opinion addressing the etiology of this disorder is necessary 
in order to fairly decide the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination of the spine to determine 
whether there is any relationship 
between his current low back disability 
and his period of active service.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current low back disability is 
etiologically related to any complaints 
or treatment for back pain during 
service or related to any other 
incident of active service.  If 
necessary, the examiner should attempt 
to reconcile the opinion with the 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim for 
service connection for a low back 
disability.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

